ORDER
PER CURIAM.
Tamara A. Fleig and Terrill Smother-man (Plaintiffs) appeal the trial court’s entry of judgment against them upon the granting of a motion for judgment made by Gregory M. Baur, Jeanette R. Baur, (the Baurs) and New Era Bank at the conclusion of Plaintiffs’ case in the non-jury trial of Plaintiffs’ action to set aside a deed between the Baurs and Donald Smotherman (Grantor) based on undue influence and mental incapacity.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum, for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).